DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 37, 38, 47-49, 53, 58, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206017 (Aylward) in view of US 2009/0262967 (Bryan).
Regarding claim 37, ‘017 discloses: A hooded garment/sweatshirt (fig. 7a and 7b, 700; and further ‘017 explicitly states, “FIG. 7A and 7B illustrate an embodiment of an active wear garment 700 with extra material attached around the neckhole to create a hood (par. 34).”; the hood would extend beyond a user’s chest and face as recited in claim 47 and 62 as user’s are near infinite in size), comprising:
a torso section extending from a waist region to a neck region (seen clearly in figs. 7a and 7b), wherein the torso section comprises a chest region (fig. 7a) and a back region (fig. 7b), the torso section comprising a lapel pocket on the chest region and configured to be proximate a wearer’s chest (pocket 110 is a pocket on the lapel/chest region and near or proximate a wearer’s chest);

Figs. 7a and 7b show multiple unadorned surfaces which all can serve as “affixment points configured to removably affix ornamental patches to the hooded garment”; emphasis on “configured to” as the surfaces will allow removable attachment of adhesive backed ornamental patches so they are “configured to” allow removably affixed ornamental patches as claimed. 
a right sleeve extending from a right shoulder region of the right torso region and having a first wrist opening; and
a left sleeve extending from a left shoulder region of the left torso region and having a second wrist opening (figs. 7a and 7b clearly show right and left sleeves both with wrist openings). 
‘017 does not teach hood size and configuration to provide room for the head and a headset.
Regarding claim 38, ‘017 fully discloses: the torso section comprises at least one of:
a front right pocket (710 right) comprising a first opening in the right torso region proximal the waist region on the chest region, the first opening being at least partly oriented toward the left torso region across the chest region; and
a front left pocket (710 left) comprising a second opening in the left torso region proximal the waist region on the chest region, the second opening being at least partly openings of both 710 pockets are situated as required by instant claim). 
Regarding claims 47 and 62, as stated above the hood would extend beyond a user’s chest and face as recited in claim 47 and 62 as users are near infinite in size fully disclosing claims 47 and 62.
Regarding claim 49, ‘017 discloses: A hooded garment/sweatshirt (fig. 7a and 7b, 700; and further ‘017 explicitly states, “FIG. 7A and 7B illustrate an embodiment of an active wear garment 700 with extra material attached around the neckhole to create a hood (par. 34).”; the hood would extend beyond a user’s chest and face as recited in claim 47 and 62 as user’s are near infinite in size), comprising:
a torso section extending from a waist region to a neck region (seen clearly in figs. 7a and 7b), wherein the torso section comprises a chest region (fig. 7a) and a back region (fig. 7b), the torso section comprising a lapel pocket on the chest region and configured to be proximate a wearer’s chest (pocket 110 is a pocket on the lapel/chest region and near or proximate a wearer’s chest);
a hood extending upward from the neck region and having a front opening (hood element is unnumbered but clearly seen in figs. 7a and 7b and verbally disclosed as cited in underlined passage above).
A right sleeve extending from a right shoulder region of the right torso region and having a first wrist opening; and
a left sleeve extending from a left shoulder region of the left torso region and having a second wrist opening (figs. 7a and 7b clearly show right and left sleeves both with wrist openings). 

Regarding claim 53, ‘017 fully discloses in Figs. 7a and 7b multiple unadorned surfaces which all can serve as “affixment points configured to removably affix ornamental patches to the hooded garment’; emphasis on “configured to” as the surfaces will allow removable attachment of adhesive backed ornamental patches so they are “configured to” allow removably affixed ornamental patches as claimed. 
Regarding claim 58, ‘017 fully discloses the torso section comprising a pocket on a lapel/chest region and configured to be proximate a wearer’s chest (pocket 110 is a pocket on the lapel/chest region and near or proximate a wearer’s chest);
‘017 does not teach limitations in claims 37 and 49 regarding the hood being oversized and configured to provide room for a wearer’s head and headset on the wearer’s head nor the claimed ‘retainer’ of claims 48 and 63.
First the examiner points out that the broadest reasonable interpretation of this limitation is that a hood that is configured to provide room for a user’s head and a headset is so-called ‘oversized’.
To this limitation US 2009/0262967 is referenced as it teaches in fig. 14a hooded garment that includes a hood that is ‘oversized’ in that it clearly and explicitly is disclosed having room for a user’s head and a headphones/headset within the hood so that a wearer can wear a hood for desired head coverage while at the same time donning a headphone/headset device.

Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify a hood of a garment to be ‘oversized’ so that it can provide room for both the user’s head and a headset device and using a hook and loop fastening retainer so that the user can wear a hood for desired head coverage while at the same time detachably donning a headphone/headset device as desired.
Claims 39, 40, and 50-52, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206017 (Aylward) in view of US 2009/0262967 (Bryan) and further in view of US 2003/0144039 (Lin).
Combined teachings above teach all of the claimed limitations above and those concurrently similarly required by instantly listed claims.
Combined teachings above do not teach limitations regarding a channel in the sleeves, or an electrical cord within the sleeve, 
However, ‘039 does teach wherein at least one of the right sleeve and the left sleeve further comprises a channel having at least a first opening proximal the neck region and a second opening proximal at least one of an elbow region and the first wrist opening or the second wrist opening (fig. 8; cord 4 runs in channel along outward part of the sleeve and does open proximal the neck and the wrist opening as claimed). (claims 39 and 50)

‘039 teachings relate to communication cord pathway concealed clothes, and more particularly, to clothes concealing a communication cord pathway along a sleeve or other seamed edges of clothes with both ends opened near the user's ear side and pocket where an earphone, a microphone, and a cellular phone of various brands or other miniature electronic device are connected to a communication cord laid in the concealed pathway. The user may use the cellular phone or the like conveniently and securely without the fear of the cord to twine around things nearby causing the cellular phone to drop down on the ground.
Therefore it would have been an obvious variant to one of ordinary skill prior to the filing of the invention to modify the ‘017 garment to include the teachings of ‘039 so that a user may inconspicuously hold, store and use a cellular phone or the like conveniently and securely without the fear of the cord to twine around things nearby causing the cellular phone to drop down on the ground.
Regarding verbatim claims 40 and 51, the combined teachings cited do not teach a third separate opening as recited in claims 40 and 51.

The MPEP is clear: Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fillsthe joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
In this instance one could simply be duplicating the structures shown on one arm in the cited references to be on both arms of the garment or simply be adding additional openings through which the hidden cord could be accessed by the user.
Neither of which provides any new unexpected or critical result as opposed to having only one distal end opening on the cord hiding channels of the cited combined prior art.
Therefore it would have been an obvious variant to modify the ‘017 garment to include the teachings of ‘039 and to duplicate the openings already taught by ‘039 so that a user may have increased access to the hidden cord that is inconspicuously held, .
Claim(s) 41, 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206017 (Aylward) in view of US 2009/0262967 (Bryan) and further in view of US 2003/0144039 (Lin) and even further in view of US 7318239 (Wood et. al).
Combined teachings of Aylward, Bryan, and Lin teach all previous limitations but do not teach claimed vertical lapel/chest pocket.
However, surely it would be conceded by all parties that one of ordinary skill in garment design and manufacture at the time of filing the invention would know and understand to add/place/orient pockets that include a resealable closure anywhere on a garment so as to provide desired storage and access to a garment as desired.
To further this point, ‘239 is referenced as it teaches a garment 10 that may be provided with a hood (par. 15) and includes vertically arranged zippered lapel/chest pockets so as to allow the user to provide resealable pockets on the front of the garment that are easily reached by the user’s hands as desired.
Therefore it would have been obvious that one of ordinary skill in garment design and manufacture at the time of filing the invention would know and understand to add/place/orient resealable pockets anywhere on a garment including vertically on the chest as taught by ‘239 so as to provide desired resealable storage and access to a garment as desired.
(s) 42-44, 53-56, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206017 (Aylward) in view of US 2009/0262967 (Bryan) and further in view of US 2003/0144039 (Lin) and even further in view of US 20020088046 (Fidler).
Combined teachings of Aylward, Bryan, and Lin teach all previous limitations but do not teach claimed ornamental patches which are affixed by releasable attachment through hook and loop and other types of releasable fasteners.
However, ‘046 is referenced as it teaches a garment that can include a hood (par. 18).
‘046 states, “FIG. 1 shows a preferred embodiment of the present invention in the open position. FIG. 1 depicts a garment 15 comprising a tail strap, lever or panel 14 having a patch of hook or loop members 13 fixed thereon. The lower anterior torso portion of garment 15 has a corresponding patch of hook and loop members 10 fixed anywhere above the narrowest portion between the leg openings of the crotch when the garment is in the closed position. The lower anterior portion of the garment depicted in FIG. 1 is shaped such than when worn by the toddler, it extends partially between their legs. However, the shape of the lower abdomen portion may also be of a standard T-shirt, for example. Additionally, the depicted shape of patch 10, is merely exemplary and can specifically be increased or decreased in size, i.e., cover a larqer or smaller portion of the qarment, to vary adjustability, safety, strenqth and ease of closure. Furthermore, this patch may be a completely different shape such as a circle, rectanqle, square, trianqle, flower, etc (par. 38).”

Therefore it would have been an obvious variant to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify a hooded garment to include ornamental affixment points that are patches using hook and loop type fasteners to provide desired ornamentation to the garment as desired.
Claim(s) 46 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206017 (Aylward) in view of US 2009/0262967 (Bryan) and further in view of US 2003/0144039 (Lin) and even further in view of US 20160198781 (Israel et al.).
Combined teachings of Aylward, Bryan, and Lin teach all previous limitations but do not teach claimed multilayered structure for sound deadening/acoustic isolation of the wearer.
However, ‘781 is cited as it teaches, “FIG. 2 depicts an exemplary garment in the form of a hooded sweatshirt (or hoodie) 40 constructed with a sound attenuating cloth prepared to include a layer of the sound absorbing material on one side of a base layer (as described above), at least in a head portion 42 of the sweatshirt 40. The sound absorbing material is on the inner surface of sound-attenuating cloth 44, from which the head portion is made. The head portion 44 may be integral with the remainder of the 
Therefore it would have been an obvious variant to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify a hooded garment to include a sound absorbing layer along with the hood fabric layer so as to provide the garment hood a means to reduce noise entering the garment but amplifying the sound within the garment hood.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 45 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10791774. This is a statutory double patenting rejection.
	Regarding claim 45, ‘774 claim 1 explicitly recites:
	“ 1. A hooded garment, comprising: a torso section extending from a waist region to a neck region, wherein the torso section comprises a chest region and a back region, the torso section comprising a lapel pocket on the chest region and configured to be proximate a wearer's chest; a hood extending upward from the neck region and having a front opening, wherein the hood is oversized and configured to provide room for a wearer's head and a headset on the wearer's head; one or more affixment points configured to removably affix ornamental patches to the hooded garment, where a first affixment point of the one or more affixment points is positioned at a rear end of the hood, and the hooded garment comprises a first ornamental patch selectively affixed to the first affixment point, wherein the first ornamental patch is configured to be visible with the hood up or down; a right sleeve extending from a right shoulder region of a right torso region and having a first wrist opening; and a left sleeve extending from a left shoulder region of a left torso region and having a second wrist opening.”
	This citation is verbatim in scope to what is claimed in instant claim 45 and its independent claim 37.
	
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10791774.  Although the claims at issue are not identical, they are not patentably distinct from each other because dependent claim 57 which includes the limitations of intervening claims 53 and 49 is near verabatim to parent claim 8 of ‘774.  The only difference in parent claim 8 and currently listed claim 57 are the omission of the “channel” limitations which simply makes current claims the broader genus which is anticipated by the allowed species claim 8 from ‘774 and the use of the term “sweatshirt” rather than “garment” is an intended use limitation found the preamble that has no patentable weight.
Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify a hooded garment as disclosed by ‘774 to be used as a ‘sweatshirt’ and to provide a broader genus of garment than disclosed by the species disclosed by claimed invention of ‘774.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various hooded garments are attached to establish the general state of the art.






                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732